GANTT, J.
— At the June term, 1899, of the county court of Gentry county, Augustus Sager filed his application for a license to keep a dramshop in the city of Stanberry in said *128county. At the same term of said court certain citizens owning real estate in the block in which said Sager proposed to keep his dramshop filed a written remonstrance against granting said license on the ground that the petition therefor was not signed by the requisite number of assessed taxpaying citizens. Upon a hearing the court refused the license and dismissed the application.
The regular September term of the Gentry Circuit Court began on September 11, 1899, and remained in continuous .session for two weeks and, no application was made to it for mandamus or other supervisory writ to compel the county court to grant the license, which it had refused, but on September 28, 1899, the said Sager applied to one of the judges of the Kansas City Court of Appeals in vacation for an alternative writ of mandamus commanding said county court to' show cause why it should not grant said license, which writ was granted and made returnable to the Kansas City Court of Appeals on October 7, 1899. On that day the members of the county court made their return, in which, among other things, they challenged the constitutionality of section 4 of an Act of the General Assembly of Missouri, approved April 20, 1891, and entitled “Dramshops,” and thereupon on October 10, 1899, the Kansas City Court of Appeals ordered said application transferred to this court because a constitutional question was involved, and the same was lodged in the clerk’s office of this court on October 11, 1899.
No application was made to this court to advance the hearing and two years have elapsed. This application in the eircumstancs detailed must be treated as if originally made to this court, and it appearing that the circuit court of Gentry county was in session for two weeks in September, 1899, and had jurisdiction to hear and determine this matter at a time when some efficacy could have been given to its writ if it had granted it, and the applicant having waited until it adjourned as if purposely to avoid a hearing therein, and thus devolve *129upon the appellate courts the labor of examining and deciding a case of no more than ordinary importance, and as a decision by us at this late day in the nature of things -would be wholly inefficacious, the alternative writ is quashed and the application dismissed. [State ex rel. v. County Court, 64 Mo. 170.],
All concur.